Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claims 1-9 and 11-21 are pending.  Claim 10 has been canceled.  Note that, Applicant’s amendment and arguments filed 3/26/21 have been entered.  
Claims 17-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on July 30, 2019.
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on March 26, 2021, has been entered.
Objections/Rejections Withdrawn
The following objections/rejections as set forth in the Office action mailed 1/6/21 have been withdrawn:
The rejection of claims 1-4 and 8 under 35 U.S.C. 103 as being unpatentable over Uchiyama et al (US 2014/0290694) or Cagnina et al (US 2014/0057823), both in 
The rejection of claims 5-7, 9, and 11-15 under 35 U.S.C. 103 as being unpatentable over Uchiyama et al (US 2014/0290694) or Cagnina et al (US 2014/0057823), both in view of Masters et al (US 2015/0225674) or Masters et al (US 2012/0295831) as applied to claims 1-4 and 8 above, and further in view of Smith (US 2005/0079992), has been withdrawn.
The rejection of claim 16 under 35 U.S.C. 103 as being unpatentable over Uchiyama et al (US 2014/0290694) or Cagnina et al (US 2014/0057823) in view of Masters et al (US 2015/0225674) or Masters et al (US 2012/0295831); and Smith (US 2005/0079992), as applied to the rejected claims above, and further in view of Chang et al (US 2004/0194800), has been withdrawn. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 21 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
With respect to instant claim 21, it is vague and indefinite in that it is unclear what is meant by “and any suitable alternative”.   The specification provides no definition or 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-4, 8, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Cagnina et al (US 2014/0057823) in view of Masters et al (US 2015/0225674) or Masters et al (US 2012/0295831); and Ohtani et al (US 2015/0376550) or Fileccia et al (US 2013/0178407).  
Cagnina et al teach a carpet cleaning detergent containing 0.001% to 40% of a bactericidally active water-insoluble cationic compound, from 0.001% to 40% of a surfactant, 0.1 to 10% by weight of bleach, a resoil prevention polymer and up to 98% of water.  See Abstract.  Bleaches may be present in the composition and include hydrogen peroxide, etc.  Suitable surfactants include anionic and nonionic surfactants, wherein suitable anionic surfactants include alkyl sulfoacetates, etc.  See paras. 34-46.  Chelating agents may be added to the composition in amounts from 0.01 to 5% and 
Cagnina et al do not teach the use of sodium lauryl sulfoacetate, the specific viscosity of the composition, or a composition having the specific viscosity containing an organic acid, a primary surfactant which is sodium lauryl sulfoacetate, a first cosurfactant, a thickener, and the other requisite components of the composition in the specific amounts as recited by the instant claims.  
‘831 teaches foaming light duty liquid detergent formulations that contain at least one cleaning solvent, at least one anionic surfactant, and at least one stabilizing surfactant.  The compositions are useful for soil removal applications including, but not limited to, washing dishes by hand and cleaning bathroom and kitchen articles and/or surfaces.  See Abstract.  The compositions contain at least one primary surfactant in amounts from about 6% to 30% by weight and include anionic surfactants such as sodium lauryl sulfate, sodium lauryl sulfoacetate, etc.  See paras. 30-34.  Additionally, the compositions may contain a foam stabilizing surfactant in amounts from 6% to 40% by weight including nonionic surfactants, amphoteric surfactants, etc., and mixtures 
‘674 teaches an aqueous hard surface cleaning containing from 75 to 99.5% of water, 0.1 to 5% by weight of a monounsaturated C8-C14 fatty N,N-dialkylamine, and from 0.1 to 5% by weight of at least one anionic, cationic, nonionic, or amphoteric surfactant.  See para. 12.  Suitable anionic surfactants include sodium lauryl sulfoacetate, etc.  See paras. 40-43.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to use sodium lauryl sulfoacetate in the composition taught by Uchiyama et al or Cagnina et al, with a reasonable expectation of success, because ‘831 or ‘674 teach the use of sodium lauryl sulfoacetate as an anionic surfactant in a similar composition and further, Cagnina et al teach the use of alkyl sulfoacetate surfactants in general.
Ohtani et al teach a laundry detergent composition containing 0.001% to 3% of a nonionic antimicrobial agent, and from 0.05% to 5% of a perfume microcapsule.  See Abstract.  The composition can have any suitable viscosity such as from 100 centipoise to 100,000 centipoise, etc.  See para. 25-26.  The composition may be used to pre-treat fabrics that are stained.  See paras. 90-92.   
Fileccia et al teach a washing or cleaning agent delivery system for washing or cleaning agent shaped elements.  See Abstract.  The washing or cleaning agent constituents contained in the adhesive layer are present as viscous liquids which may be a paste, a gel, or a solution having a viscosity of from 200 to 1,000,000 cps.  See para. 112.  The composition can be used to spot treat textiles, etc.  See paras. 151-154.  

It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to formulate a composition having the specific viscosity containing an organic acid, a primary surfactant which is sodium lauryl sulfoacetate, a first cosurfactant, a thickener, and the other requisite components of the composition in the specific amounts as recited by the instant claims, with a reasonable expectation of success and similar results with respect to other disclosed components, because the broad teachings of Uchiyama et al or Cagnina et al, both in view of ‘674 or ‘831; and Ohtani et al or Fileccia et al suggest a composition having the specific viscosity containing an organic acid, a primary surfactant which is sodium lauryl sulfoacetate, a first cosurfactant, a thickener, and the other requisite components of the composition in the specific amounts as recited by the instant claims. 
Note that, the Examiner asserts that the broad teachings of Cagnina et al in view of Masters et al (US 2015/0225674) or Masters et al (US 2012/0295831); and Ohtani et al (US 2015/0376550) or Fileccia et al (US 2013/0178407) suggest compositions that would be expected to have the same cloud point as recited by the instant claims . 
Claims 5-7, 9, and 11-15 are rejected under 35 U.S.C. 103 as being unpatentable over Cagnina et al (US 2014/0057823), in view of Masters et al (US 2015/0225674) or Masters et al (US 2012/0295831); and Ohtani et al (US 2015/0376550) or Fileccia et al (US 2013/0178407) as applied to claims 1-4 and 8 above, and further in view of Smith (US 2005/0079992).
Cagnina et al are relied upon as set forth above.  However, Cagnina et al do not  teach the use of specific first cosurfactant and second cosurfactant in addition to the other requisite components of the composition as recited by the instant claims.
Smith teaches chemical compositions to clean carpets, upholstery, and other various surfaces.  See para. 19.  The composition contains a mixture of a degreasing penetrant, a nonionic surfactant, a builder, an alkalinity source, etc.  The nonionic surfactant advantageously provides soil removal and cleaning power.  Mixtures of nonionic surfactants may be used and suitable nonionic surfactants include Tergitol 15-S-7, Tergitol 15-S-3, etc.  See paras. 38-41.  The compositions may also be used in cleaning counters, backsplashes, tables, and other surfaces.  See paras. 92-93.  

Note that, the Examiner asserts that the broad teachings of Cagnina et al, in view of Masters et al (US 2015/0225674) or Masters et al (US 2012/0295831); and Ohtani et al (US 2015/0376550) or Fileccia et al (US 2013/0178407), further in view of Smith, suggest compositions that would be expected to have the same cloud point as recited by the instant claims because Cagnina et al, both in view of Masters et al (US 2015/0225674) or Masters et al (US 2012/0295831); and Ohtani et al (US 2015/0376550) or Fileccia et al (US 2013/0178407), further in view of Smith, teach compositions containing the same components in the same amounts as recited by the instant claims and further, such cloud points would flow naturally from the teachings of Cagnina et al, both in view of Masters et al (US 2015/0225674) or Masters et al (US 2012/0295831); and Ohtani et al (US 2015/0376550) or Fileccia et al (US 2013/0178407), further in view of Smith.. 
Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Cagnina et al (US 2014/0057823), both in view of Masters et al (US 2015/0225674) or Masters et al (US 2012/0295831); Ohtani et al (US 2015/0376550) or Fileccia et al (US 2013/0178407); and Smith (US 2005/0079992), as applied to the rejected claims above, and further in view of Chang et al (US 2004/0194800).

Chang et al teach an aqueous hard surface cleaner containing a surfactant selected from the group consisting of nonionic surfactants, cationic surfactants, amphoteric surfactants, etc., a germicidal agent, water, etc.  See Abstract.  Suitable nonionic surfactants include Polysorbate 80, etc.  See para. 18.  
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to use a nonionic surfactant such as Polysorbate 80 in the composition taught by Cagnina et al, with a reasonable expectation of success, because Chang et al teach the use of Polysorbate 80 as a nonionic surfactant in a similar composition and further, Cagnina et al teach the use of a variety of nonionic surfactants in general.  
Response to Arguments
	With respect to the rejection of the instant claims under 35 USC 103 using Cagnina et al, both in view of Masters et al (US 2015/0225674) or Masters et al (US 2012/0295831); and Ohtani et al (US 2015/0376550) or Fileccia et al (US 2013/0178407), Applicant states that the instant claims have been amended to recited from 5% to 25% of a thickening agent and that the viscosity of the cleaning solution is at least 40,000 cps, wherein these limitations are not taught or suggested by the prior art of record.  Additionally, Applicant states that Cagnina et al is directed to a carpet cleaning solution and a high viscosity would not be beneficial, if deposited on a carpet, 
	In response, note that, the Examiner asserts that the teachings of a reference are not limited to the preferred embodiments and that the broad teachings of Cagnina et al, both in view of Masters et al (US 2015/0225674) or Masters et al (US 2012/0295831); and Ohtani et al (US 2015/0376550) or Fileccia et al (US 2013/0178407), suggest compositions containing the same components in the same amounts as recited by the instant claims.  Note that, the fact that a specific embodiment is taught to be preferred is not controlling, since all disclosures of the prior art, including unpreferred embodiments, must be considered.  Merck & Co., Inc. v. Biocraft Labs., Inc., 874 F.2d 804, 807 (Fed. Cir. 1989).  Additionally, disclosed examples and preferred embodiments do not constitute a teaching away from a broader disclosure or nonpreferred embodiments.  In re Susi, 440 F.2d 442, 169 USPQ 423 (CCPA 1971); a known or obvious composition does not become patentable simply because it has been described as somewhat inferior to some other product for the same use.  In re Gurley, 27 F.3d 551, 554, 31 USPQ2d 1130, 1132 (Fed. Cir. 1994); See MPEP 2123(II).  The fact that a reference discloses a multitude of effective combinations does not render any particular formulation less obvious.  Merck & Co., Inc. v. Biocraft Labs, 874 R.2d 804, 808 (Fed. Cir. 1989).  See also, In re Corkill, 771 F.2d 1496, 1500 (Fed. Cir. 1985) (obviousness rejection of claims affirmed in light of prior art teaching that “hydrated zeolites will work” in detergent formulations even though “the inventors selected the zeolites of the claims from amount thousands of compounds”); In re Susi, 440 F.2d 442, 445 (CCPA 1971) (obviousness rejection affirmed where the disclosure of the prior art was huge, but it 
The Examiner asserts that Cagnina et al teach the use of hydroxyethylcellulose in amounts from 0.01 to 10% by weight, which would clearly fall within the thickener as recited by the instant claims (See paras. 84-103 of Cagnina et al).  Additionally, the Examiner asserts that ‘674,’831, Ohtani et al and Fileccia et al are analogous prior art relative to the claimed invention and Cagnina et al and that one of ordinary skill in the art clearly would have looked to the teachings of ‘674, ’831, Ohtani et al and Fileccia et al to cure the deficiencies of Cagnina et al.  ‘674 or ‘831; and Ohtani et al or Fileccia et al are secondary references relied upon for their teaching of sodium lauryl sulfoacetate and the specific viscosity of the composition, respectively.  The Examiner asserts that one of ordinary skill in the art clearly would have been motivated to use to use sodium lauryl sulfoacetate in the composition taught by Cagnina et al, with a reasonable expectation of success, because ‘831 or ‘674 teach the use of sodium lauryl sulfoacetate as an anionic surfactant in a similar composition and further, Cagnina et al teach the use of alkyl sulfoacetate surfactants in general.  Additionally, the Examiner asserts that one of ordinary skill in the art clearly would have been motivated to to formulate the composition as taught by Cagnina et al to have a viscosity of, for example, 50,000cps, with a reasonable expectation of success, because Ohtani et al or Fileccia et al teach the formulation of a similar composition at a viscosity of 50,000cps, for example, and further, Cagnina et al teach that the amounts of types of required components added to the composition may be varied within wide ranges which would 
With respect to the rejection of claims 5-7, 9, and 11-15 under 35 USC 103 using Cagnina et al, both in view of Masters et al (US 2015/0225674) or Masters et al (US 2012/0295831); and Ohtani et al (US 2015/0376550) or Fileccia et al (US 2013/0178407); and further in view of Smith (US 2005/0079992), Applicant states that the teachings of Cagnina et al, both in view of Masters et al (US 2015/0225674) or Masters et al (US 2012/0295831); and Ohtani et al (US 2015/0376550) or Fileccia et al (US 2013/0178407), are not sufficient to suggest the claimed invention and that the teachings of Smith are not sufficient to remedy the deficiencies of Cagnina et al in view of Masters et al (US 2015/0225674) or Masters et al (US 2012/0295831); and Ohtani et 
 With respect to the rejection of claim 16 under 35 USC 103 using Cagnina et al, both in view of Masters et al (US 2015/0225674) or Masters et al (US 2012/0295831); 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Remaining references cited but not relied upon are considered to be cumulative to or less pertinent than those relied upon or discussed above.
Applicant is reminded that any evidence to be presented in accordance with 37 CFR 1.131 or 1.132 should be submitted before final rejection in order to be considered timely.   
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY R DEL COTTO whose telephone number is (571)272-1312.  The examiner can normally be reached on M-F, 8:30am-6:00pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Harold Pyon can be reached on (571) 272-1498.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 


/GREGORY R DELCOTTO/Primary Examiner, Art Unit 1761                                                                                                                                                                                                        



/G.R.D/April 14, 2021